Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered November 27, 1996, convicting him of rape in the first degree, sodomy in the first degree (two counts), sexual abuse in the first degree (three counts), and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in ruling that the prosecution could inquire as to his past assault on a woman at knife-point (see, People v Mendez, 279 AD2d 434; People v Hall, 243 AD2d 651; People v Hightower, 163 AD2d 489; People v Pavao, 59 NY2d 282, 292; People v Sandoval, 34 NY2d 371). The defendant’s past acts demonstrated his willingness to place his own interests ahead of those of society, and were relevant on the issue of his credibility (see, People v Sandoval, supra; People v Hightower, supra).
*566The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, Acting P.J., Florio, Friedmann and Cozier, JJ., concur.